IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

MOHAMMED AL-ADAHI, et al.,

                 Petitioner,

v.                                                          CIVIL ACTION FILE NO. 05-280 (GK)
BARACK H. OBAMA, et al.,

                 Respondents.




          Upon consideration of Petitioner's Unopposed Motion to Vacate Scheduling Order and

for a New Schedule Regarding Petitioner's Motion to Reopen Case and for Judgment, it is

hereby

          ORDERED, that the Court's February 20, 2014 Scheduling Order (ECF No. 643) is

vacated; it is further

          ORDERED, that Petitioner may file a Reply brief no later than April 30, 2014; and it is

further

          ORDERED, that a Motions Hearing is hereby scheduled for May           ___1!{,   2014, at

. a i :rn
10               (




SO ORDERED.

Dated:     ~ J ']_/             tl_.O /   ~             ~~~1./1~
                                                     THE  H~               GIJADYSti'ssLER
                                                     United States District Court Judge